Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2022 has been entered.

Response to Amendment
	Applicant’s Amendment filed January 21, 2022 has been fully considered and entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bickham et al. (7,929,818) in view of Bickham et al. (US 2010/0195966 A1).
Regarding claim 1, Bickham discloses an optical fiber comprising: a core portion (14 and 16 in Fig. 1A) having a radius rc and a graded refractive index profile Δc having an alpha value greater than or equal to 1 and less than or equal to 8 (see abstract), the core portion comprising: a silica-based glass (abstract); and a down-dopant, wherein a concentration of the down-dopant is graded such that the concentration of the down-
Still regarding claim 1, Bickham teaches the claimed invention except for specifically stating the concentration of down-dopant leveling off in a center region of the core.  Bickham et al. (US 2010/0195966 A1), henceforth Bickham (‘966), discloses an optical fiber (10 in Fig. 1) comprising a down-dopant (paragraph 0046 discloses fluorine as a down-dopant in the core) and a core having a refractive index which levels off to a constant value in a center region of the core portion in Figs. 1B-6.  Although it is not specifically stated that the concentration of the down-dopant levels off to a constant concentration in a center region of the core portion, one having ordinary skill would find it obvious to have the concentration level off in order to arrive at a refractive index which levels off in a center region of the core since the concentration of the down-dopant directly affects the refractive index.  Since both inventions relate to optical fibers, one having ordinary skill in the before the effective filing date of the claimed invention would have found it obvious to have the concentration of down-dopant leveling off in a 
Regarding claim 2, Bickham discloses the core portion is substantially free of up- dopants in column 6, lines 27-39, which disclose that the core may include other dopants in some embodiments, with the implication being that an updopant may also not be included as well.  
Regarding claim 3, Bickham discloses the core portion is substantially free of GeO2 in the abstract.
Regarding claim 4, Bickham discloses the down-dopant comprises fluorine in column 6, lines 16 to 26.
Regarding claims 5 and 6, Bickham further discloses the core portion comprises an up-dopant which comprises chlorine in column 6, lines 27-39.  The proposed combination of Bickham and Bickham (‘966) teaches the claimed invention except for specifically stating the concentration of the up-dopant is substantially constant throughout the core portion.  However, one of ordinary skill in the art at the time of the invention would have found it obvious to have a substantially constant concentration of the up-dopant in order to arrive at the refractive index profile as shown in Figs. 1B and 2, wherein the refractive index decreases from the center due to an increased amount of the down-dopant F.
Regarding claim 7, Bickham discloses the optical fiber has a total attenuation at a wavelength of 1550 nm of less than or equal to 0.17 in the abstract.

Regarding claim 10, Bickham discloses the low-index trench directly contacts the core portion and the outer cladding in Figs. 1B and 2.
Regarding claim 11, Bickham discloses the low-index trench is formed from a silica- based glass in the abstract.
Regarding claim 12, Bickham discloses the low-index trench is formed from silica glass doped with a trench down-dopant in column 6, lines 16 to 26. 
Regarding claim 13, Bickham discloses the cladding portion further comprises an inner cladding (portion of 18 adjacent to 16) positioned between the core portion and the low-index trench, wherein the inner cladding has a relative refractive index Δic and is formed from a silica-based glass.  
Regarding claim 14, the proposed combination of Bickham and Bickham (‘966) teaches the claimed invention except for specifically stating the microbend loss.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrive at the claimed microbend loss in order to improve the transmission of the signal, and since it has been held that where the general conditions 


Response to Arguments
Applicant's arguments, see pages 6-8, with respect to claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        March 9, 2022